        Case 3:19-cv-00206-BAJ-RLB       Document 40     04/20/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


TERRY M. LAWRENCE                                                     CIVIL ACTION

VERSUS

EAST BATON ROUGE                                           NO.: 19-000206-BAJ-RLB
PARISH PRISON, ET AL.


                               RULING AND ORDER

      Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 31) pursuant to 28 U.S.C. §636(b)(1). The Report and

Recommendation addresses the Motion to Dismiss (Doc. 19) filed by Defendant Sid

Gautreaux, arguing for the dismissal of pro se Plaintiff Terry M. Lawrence’s

Complaint (Doc. 1) for failure to state a claim upon which relief can be granted. The

Magistrate Judge recommended that the Court grant Defendant’s Motion and

dismiss all of Plaintiff’s claims against Defendant Gautreaux with prejudice for

failure to state a claim. (Doc. 31 at p. 5). The Magistrate Judge further recommended

that this matter be referred to him for further proceedings. (Id. at p. 6).

      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(1), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were

filed by either party.




                                           1
       Case 3:19-cv-00206-BAJ-RLB        Document 40       04/20/20 Page 2 of 2



       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      IT   IS   ORDERED          that   the       Magistrate   Judge’s    Report        and

Recommendation (Doc. 31) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that Defendant’s Motion is GRANTED.

      IT IS FURTHER ORDERED that this matter is referred to the Magistrate

Judge for further proceedings.


                                 Baton Rouge, Louisiana, this 20th day of April, 2020




                                        _____________________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                              2
